Exhibit 21.1 SUBSIDIARIES OF GILLA INC. Gilla Inc. (“Gilla” or the “Company”) has the following subsidiaries all of which (i) do business under the name under which they are organized and (ii) are included in the consolidated financial statements of the Company. The names of such subsidiaries are set forth below. Subsidiary Name Jurisdictions in which Incorporated Percentage of Ownership Gilla Enterprises Inc. Canada (Ontario) 100% Snoke Distribution Canada Ltd. Canada (Ontario) 100% Snoke Distribution USA, LLC(1) USA (Florida) 100% Gilla Operations, LLC USA (Florida) 100% Charlie’s Club, Inc. USA (Florida) 100% Gilla Franchises, LLC USA (Florida) 100% Gilla Biscayne, LLC(2) USA (Florida) 100% Gilla Operations Worldwide Limited Ireland (Dublin) 100% E-Liq World, LLC USA (California) 100% Gilla Europe Kft. (3) Hungary (Budapest) 100% E Vapor Labs Inc. USA (Florida) 100% (1)Snoke Distribution USA, LLC is a 100% subsidiary of Snoke Distribution Canada Ltd. (2)Gilla Biscayne, LLC is a 100% subsidiary of Gilla Franchises, LLC. (3)Gilla Europe Kft. is a 100% subsidiary of Gilla Enterprises Inc.
